--------------------------------------------------------------------------------

Exhibit 10.19



THIRTEENTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE


(Sky Ranch)


THIS THIRTEENTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of August 9, 2018 ("Effective Date"), by and between PCY
HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A.          Seller and Purchaser previously entered into a Contract for Purchase
and Sale of Real Estate effectively dated June 27, 2017 (as amended, the
"Contract") for approximately 190 platted single-family detached residential
lots in the Sky Ranch master planned residential community in the County of
Arapahoe, State of Colorado.
 
B.           Purchaser and Seller now desire to amend the terms and conditions
of the Contract as set forth below.  Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1.            Recitals.  The recitals set forth above are true and correct and
are incorporated herein in their entirety by this reference.
 
2.            Final Plat.  In accordance with Section 5(a)(iv) of the Contract,
Seller has obtained Final Approval of the Final Plat, which was recorded in the
real property records of Arapahoe County, Colorado on July 20, 2018, at
Reception No. D8071296.
 
3.            Legal Description of Lots.  The Contract is hereby amended to set
forth the legal description of those Lots, as that term is defined in the
Contract, included in the approved Final Plat and described on Exhibit A,
attached hereto and incorporated herein by this reference.
 
4.           Construction.  Each of the parties acknowledges that they, and
their respective counsel, substantially participated in the negotiation,
drafting and editing of this Amendment. Accordingly, the Parties agree that the
provisions of this Amendment shall not be construed or interpreted for or
against any Party hereto based on authorship.
 
5.           Authority.  Each Party represents and warrants that is has the
power and authority to execute this Amendment and that there are no third party
approvals required to execute this amendment or to comply with the terms or
provisions contained herein.
 

--------------------------------------------------------------------------------

6.            Headings.  The Section headings used herein shall have absolutely
no legal significance and are used solely for convenience of reference.
 
7.            Ratified and Confirmed.  The Contract, except as modified by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect in accordance with its original terms and provisions. In the case of any
conflict between the terms of this Amendment and the provisions of the Contract,
the provisions of this Amendment shall control.
 
8.           Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed to be an original, and both of which together shall be
deemed to constitute one and the same instrument.  Each of the Parties shall be
entitled to rely upon a counterpart of this Amendment executed by the other
Party and sent via facsimile or e-mail transmission.


 [SIGNATURE PAGE FOLLOW]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 

 
SELLER:
     
PCY HOLDINGS, LLC, a Colorado limited liability company
          By:
PURE CYCLE CORPORATION, its Sole Member
         
By:

/s/ Mark W. Harding

   
Name:

Mark W. Harding    
Title:

President




 
PURCHASER:
       
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
        By:

/s/ Linda M. Purdy

  Name:
Linda M. Purdy
  Title:

Senior Vice President




--------------------------------------------------------------------------------


EXHIBIT A
(Property Legal Description)


LOTS 1 THROUGH 35, INCLUSIVE, BLOCK 7;


LOTS 1 THROUGH 27, INCLUSIVE, BLOCK 8;


LOTS 1 THROUGH 14, INCLUSIVE, BLOCK 9;


LOTS 1 THROUGH 10, INCLUSIVE, BLOCK 10;


LOTS 1 THROUGH 14, INCLUSIVE, BLOCK 11;


LOTS 1 THROUGH 47, INCLUSIVE, BLOCK 18;


LOTS 1 THROUGH 49, INCLUSIVE, BLOCK 19,


SKY RANCH SUBDIVISION FILING NO. 1, RECORDED JULY 20, 2018 UNDER RECEPTION NO.
D8071296, COUNTY OF ARAPAHOE, STATE OF COLORADO.



--------------------------------------------------------------------------------


FOURTEENTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE


(Sky Ranch)


THIS FOURTEENTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of March 11, 2019 ("Effective Date"), by and between PCY
HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A.          Seller and Purchaser previously entered into a Contract for Purchase
and Sale of Real Estate effectively dated June 27, 2017 (as amended, the
"Contract") for approximately 190 platted single-family detached residential
lots in the Sky Ranch master planned residential community in the County of
Arapahoe, State of Colorado (the “Community”).
 
B.          Seller and Purchaser have agreed to remove Lot 49 of Block 19 of the
Community (the “Removed Lot”), from the Lots to be conveyed to Purchaser and to
provide for Seller’s reimbursement to Purchaser of a prorata portion of the
Overex payment that was made by Purchaser to Seller at the Takedown 1 Closing
with respect to the Removed Lot.
 
C.           Seller and Purchaser now desire to amend the terms and conditions
of the Contract as set forth below.  Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1.            Recitals.  The recitals set forth above are true and correct and
are incorporated herein in their entirety by this reference.
 
2.           Legal Description of Lots.  The Removed Lot is hereby deleted from
the Property and Exhibit A to the 13th Amendment which sets forth the legal
description of the Lots is hereby amended in its entirety and replaced with
Exhibit A attached hereto and incorporated herein by this reference.
 
3.           Construction.  Each of the parties acknowledges that they, and
their respective counsel, substantially participated in the negotiation,
drafting and editing of this Amendment. Accordingly, the Parties agree that the
provisions of this Amendment shall not be construed or interpreted for or
against any Party hereto based on authorship.
 

--------------------------------------------------------------------------------

4.            Authority.  Each Party represents and warrants that is has the
power and authority to execute this Amendment and that there are no third party
approvals required to execute this amendment or to comply with the terms or
provisions contained herein.
 
5.            Headings.  The Section headings used herein shall have absolutely
no legal significance and are used solely for convenience of reference.
 
6.            Ratified and Confirmed.  The Contract, except as modified by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect in accordance with its original terms and provisions. In the case of any
conflict between the terms of this Amendment and the provisions of the Contract,
the provisions of this Amendment shall control.
 
7.           Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed to be an original, and both of which together shall be
deemed to constitute one and the same instrument.  Each of the Parties shall be
entitled to rely upon a counterpart of this Amendment executed by the other
Party and sent via facsimile or e-mail transmission.
 
[SIGNATURE PAGE FOLLOW]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 

 
SELLER:
     
PCY HOLDINGS, LLC, a Colorado limited liability company
       
By:
PURE CYCLE CORPORATION, its Sole Member
         
By:

/s/ Mark W. Harding

   
Name:

Mark W. Harding    
Title:

President




 
PURCHASER:
       
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
        By:

/s/ Linda M. Purdy

  Name:

Linda M. Purdy
  Title:

Senior Vice President




--------------------------------------------------------------------------------

EXHIBIT A
(Property Legal Description)


LOTS 1 THROUGH 35, INCLUSIVE, BLOCK 7;


LOTS 1 THROUGH 27, INCLUSIVE, BLOCK 8;


LOTS 1 THROUGH 14, INCLUSIVE, BLOCK 9;


LOTS 1 THROUGH 10, INCLUSIVE, BLOCK 10;


LOTS 1 THROUGH 14, INCLUSIVE, BLOCK 11;


LOTS 1 THROUGH 47, INCLUSIVE, BLOCK 18;


LOTS 1 THROUGH 48, INCLUSIVE, BLOCK 19,


SKY RANCH SUBDIVISION FILING NO. 1, RECORDED JULY 20, 2018 UNDER RECEPTION NO.
D8071296, COUNTY OF ARAPAHOE, STATE OF COLORADO.




--------------------------------------------------------------------------------

FIFTEENTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE


(Sky Ranch)


THIS FIFTEENTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of September 26, 2019 ("Effective Date"), by and between
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser").  Seller
and Purchaser may be referred to collectively as the "Parties" and individually
as, a "Party".
 
R E C I T A L S
 
A.          Seller and Purchaser previously entered into a Contract for Purchase
and Sale of Real Estate effectively dated June 27, 2017 (as amended, the
"Contract") for approximately 190 platted single-family detached residential
lots (the "Lots") in the Sky Ranch master planned residential community in the
County of Arapahoe ("County"), State of Colorado (the "Community").
 
B.         Seller and Purchaser are also parties to that certain Lot Development
Agreement, dated August 9, 2018 (the "LDA"), which identifies the rights and
obligations of the parties thereto with respect to, among other things, the Wet
Utilities and the Dry Utilities (each as defined therein) which are required for
the Lots.
 
C.          The Contract anticipates that the Lots will be acquired by Purchaser
at two (2) closings, defined in the Contract as the First Closing and the Second
Closing.
 
D.          The First Closing for one hundred (100) Lots occurred on August 9,
2018.
 
E.           The Second Closing, at which Seller shall convey and Purchaser
shall acquire the remaining ninety-five (95) Lots (the "Takedown 2 Lots") is
scheduled to occur on the Effective Date hereof.
 
F.           The Parties desire to amend the Contract to reflect the revised
legal description for the Takedown 2 Lots resulting from the replat of Lots 42
and 47 of Block 18, Sky Ranch Subdivision Filing No. 1, recorded in the County
Records (as defined in the Contract) on July 20, 2018 at Reception No. D8071296
("Filing No. 1").
 
G.          The Parties hereby confirm that the Wet Utilities applicable to the
Takedown 2 Lots are Substantially Complete (as defined in the LDA) and that
Purchaser shall be obligated to pay at the Second Closing, in addition to all
other sums due at the Second Closing, that portion of the Deferred Purchase
Price which becomes applicable, under the LDA, to the Wet Utilities.
 
H.          Seller and Purchaser now desire to amend the terms and conditions of
the Contract as set forth below.  Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 

--------------------------------------------------------------------------------

A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1.           Recitals.  The recitals set forth above are true and correct and
are incorporated herein in their entirety by this reference.
 
2.           Legal Description of Lots.          Exhibit A to the 14th Amendment
which sets forth the legal description of the Lots is hereby deleted in its
entirety and replaced with Exhibit A attached hereto and incorporated herein by
this reference.


2.          Legal Description of the Takedown 2 Lots.  The legal description of
the Takedown 2 Lots is hereby amended and all references to the Takedown 2 Lots
shall hereafter refer to those Lots legally described on Exhibit B attached
hereto and incorporated herein by this reference.
 
3.         Substantial Completion of the Wet Utilities.  The Parties hereto
acknowledge and agree that, as of the Effective Date, Seller has Substantially
Completed, or caused to be Substantially Completed, the Wet Utilities for all
Takedown 2 Lots and further agree that all conditions related to Purchaser's
obligation to pay that portion of the Deferred Purchase Price due upon such
Substantial Completion of the Wet Utilities have been satisfied.
 
4.           Payment of Purchase Price; Second Closing.  At the Second Closing,
Purchaser shall: (i) pay in Good Funds (as defined in the Contract) the Initial
Purchase Price ($15,000), plus the applicable Escalator and one-half (1/2) of
the Deferred Purchase Price ($27,000) plus the applicable Escalator for each of
the Takedown 2 Lots for a total of $4,103,142, which includes the applicable
Escalator; and (ii) deliver to Escrow Holder a letter of credit in the amount of
$2,693,250.00, which includes the estimated Escalator pursuant to the provisions
of Section 5.(c)(iv) of the Contract, to secure Purchaser's obligation to pay
Seller the remaining portion of the Deferred Purchase Price upon Substantial
Completion of the Dry Utilities for the Takedown 2 Lots (the "Letter of
Credit"), subject to the terms and conditions of that certain Amended and
Restated Escrow Agreement of even date herewith with respect to the letter of
credit and the Dry Utilities, which shall be executed simultaneously herewith.
 
5.           Construction.  Each of the Parties acknowledges that they, and
their respective counsel, substantially participated in the negotiation,
drafting and editing of this Amendment.  Accordingly, the Parties agree that the
provisions of this Amendment shall not be construed or interpreted for or
against any Party hereto based on authorship.
 
6.           Authority.  Each Party represents and warrants that is has the
power and authority to execute this Amendment and that there are no third party
approvals required to execute this amendment or to comply with the terms or
provisions contained herein.
 
7.           Headings.  The Section headings used herein shall have absolutely
no legal significance and are used solely for convenience of reference.
 
2

--------------------------------------------------------------------------------

8.           Ratified and Confirmed.  The Contract, except as modified by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect in accordance with its original terms and provisions.  In the case of any
conflict between the terms of this Amendment and the provisions of the Contract,
the provisions of this Amendment shall control.
 
9.           Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed to be an original, and both of which together shall be
deemed to constitute one and the same instrument.  Each of the Parties shall be
entitled to rely upon a counterpart of this Amendment executed by the other
Party and sent via facsimile or e-mail transmission.
 
[SIGNATURE PAGE FOLLOW]
 
3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 

 
SELLER:
     
PCY HOLDINGS, LLC, a Colorado limited liability company
       
By:
PURE CYCLE CORPORATION, its Sole Member
         
By:

/s/ Mark W. Harding

   
Name:

Mark W. Harding    
Title:

President




 
PURCHASER:
 
   
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
        By:

/s/ Matt Hengel

  Name:
Matt Hengel
  Title:
Senior Vice President



4

--------------------------------------------------------------------------------


EXHIBIT A
(Description of the Lots)


Lots 1 through 35, inclusive, Block 7;
Lots 1 through 27, inclusive, Block 8;
Lots 1 through 14, inclusive, Block 9;
Lots 1 through 10, inclusive, Block 10;
Lots 1 through 14, inclusive, Block 11;
Lots 1 through 41, inclusive,  and Lots 43 through 46 inclusive, Block 18;
Lots 1 through 48, inclusive, Block 19;
SKY RANCH SUBDIVISION FILING NO. 1,
COUNTY OF ARAPAHOE, STATE OF COLORADO


AND


Lots 1 and 2, Block 1,
SKY RANCH SUBDIVSIION FILNG NO 2,
COUNTY OF ARAPAHOE, STATE OF COLORADO


5

--------------------------------------------------------------------------------


EXHIBIT B
(Description of Takedown 2 Lots)


LOTS 1 THROUGH 41, INCLUSIVE, BLOCK 18;


LOTS 43 THROUGH 46, INCLUSIVE, BLOCK 18;


LOTS 1 THROUGH 48, INCLUSIVE, BLOCK 19;


SKY RANCH SUBDIVISION FILING NO. 1,
COUNTY OF ARAPAHOE, STATE OF COLORADO,


AND


LOTS 1 AND 2, BLOCK 1


SKY RANCH SUBDIVISION FILING NO. 2,
COUNTY OF ARAPAHOE, STATE OF COLORADO.




6

--------------------------------------------------------------------------------


